FILED
                            NOT FOR PUBLICATION
                                                                           NOV 10 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAGTAR SINGH,                                    No. 12-72584

              Petitioner,                        Agency No. A079-287-634

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 20, 2015**
                              San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

      Jagtar Singh (“Singh”) petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision denying his motion to reopen proceedings for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We deny the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    Singh does not dispute that his motion to reopen was untimely. Instead, he

argues that he is excused from the ninety-day time limit. Singh does not, however,

allege evidence of “changed country conditions” that “is material and was not

available and would not have been discovered or presented at the previous

proceeding.”1 See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

2.    Singh asserts that two individuals fraudulently prepared his asylum

application, and he now seeks to apply for asylum under the facts he alleged in a

previous asylum application that he filed in Canada. But this does not constitute

“changed country conditions.” First, the grounds for Singh’s motion relate only to

his personal circumstances, which do not provide a basis to excuse the ninety-day

deadline. See Chen v. Mukasey, 524 F.3d 1028, 1031-34 (9th Cir. 2008). Second,

the circumstances surrounding the filing of Singh’s initial asylum application are

facts that could have been discovered or presented at the prior hearing. Indeed, the

main focus of the merits hearing was the very fraudulent conduct that Singh now

seeks to rely on in his motion to reopen. When given the opportunity by the IJ,

Singh could have abandoned his fraudulent application and proceeded under the



      1
       Contrary to Singh’s arguments, the same time restrictions apply regardless
of whether the motion to reopen seeks to revive a claim under the Immigration and
Nationality Act or under CAT. See Go v. Holder, 744 F.3d 604, 609 (9th Cir.
2014).

                                          2
facts alleged in his Canadian application. Instead, Singh stood by his fraudulent

application. In sum, Singh failed to demonstrate “changed country conditions” that

would excuse the untimely filing of his motion to reopen. No other exception to

the ninety-day time limit applies, and Singh did not argue that he was entitled to

equitable tolling. We therefore conclude that the BIA did not abuse its discretion

in denying Singh’s motion to reopen as untimely.

3.    Singh’s additional arguments are without merit.

      DENIED.




                                          3